While the declarations of decedent after the making of the mortgage are inadmissible for the purpose of defeating the claim of the mortgagee (Lent v. Shear, 160 N. Y. 462, and cases cited pp. 469-470), declarations by the mortgagee that the mortgage was without consideration were competent proof as admissions against interest (Baird v. Baird, 145 N. Y. 659, 666). The evidence of declarations by the mortgagee were sufficient to support the finding that the mortgage was without consideration. Being without consideration, the mortgage was unenforcible against the estate of the mortgagor. (Matter of James, 146 N. Y. 78.) Present — Nolan, P. J., Carswell, Johnston* Sneed and MacCrate, JJ.